Exhibit 10.1
 
Macrovision Solutions Corporation
2009 Senior Executive Company Incentive Plan


I.    INTRODUCTION


a.    The Objective of the 2009 Senior Executive Company Incentive Plan (the
“Plan”) is to (i) enhance stockholder value by promoting strong linkages between
executive contributions and company performance; (ii) support achievement of the
business objectives of Macrovision Solutions Corporation and its subsidiaries
(the “Company”); and (iii) promote retention of participating employees of the
Company.


b.    Participants:  This plan applies solely to the Chief Executive Officer and
the senior executives reporting directly to the Chief Executive Officer at
Macrovision Solutions Corporation and its subsidiaries, but does not include
employees of TV Guide Network, TV Guide Online or TV Games.


c.    Effective Date:  This Plan is effective for the fiscal year 2009,
beginning January 1, 2009 through December 31, 2009.  This Plan is limited in
time and expires automatically on December 31, 2009.  All benefits under this
Plan are voluntary benefits.  Participation in this Plan during fiscal year 2009
does not convey any entitlement to participate in this or future plans or to the
same or similar bonus payment benefits.


d.    Changes in the Plan:  The Company presently has no plans to change the
Plan during the fiscal year.  However, this plan is a voluntary benefit provided
by the Company and by virtue of the fact that bonuses are not a contractual
entitlement and are paid at the sole discretion of the Company, the Company
reserves the right to modify the Plan, in total or in part, at any time.  Any
such change must be in writing and approved by the Compensation Committee of the
Board of Directors.  The Compensation Committee of the Board of Directors
reserves the right to interpret the Plan document as needed and such
interpretations shall be final, conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.


e.    Entire Agreement:  This Plan is the entire agreement between the Company
and the employee regarding the subject matter of this Plan and supersedes all
prior bonus or commission incentive plans, whether with Macrovision or any
subsidiary or affiliate thereof, or any written or verbal representations
regarding the subject matter of this Plan.


II.    ELIGIBILITY AND INCENTIVE PLAN ELEMENTS


a.    Eligibility:  The participants are eligible for the incentive payout if
they meet the following requirements:


·  
Except as otherwise explicitly set forth in the Participant’s Incentive Target
Percentage Schedule (as defined in Section II below), are not currently on a
sales incentive or commission plan or any other significant form of variable
compensation (such as a services bonus plan)

·  
Have a performance rating of Needs Development or above

·  
Do not have a performance rating of Unsatisfactory at the time of calculation

·  
Are not on a performance improvement plan at the time of calculation and have
not received a written notice of warning or other disciplinary action during the
year that remains in effect at the time of calculation



AND
 
-  1  -

--------------------------------------------------------------------------------




The participant must be employed in an incentive-eligible position on or before
the first working day of the last fiscal quarter of fiscal year 2009 and must be
employed by the Company on the day the bonus is paid to be eligible for a 2009
incentive payment.  Participants may expect to receive their 2009 incentive
payment on or about the end of February 2010.  Participants in the Plan with
less than one year of service will be eligible for a prorated incentive amount
as set forth in Proration Factor below.  In no event will any individual accrue
any right or entitlement to any incentive under this Plan unless that individual
is employed by the Company on the day the bonus is paid.


Any exception to the above must be approved in writing by the Company’s
Compensation Committee.


b.    The Annual Base Salary in effect at the end of the fiscal year represents
the basis for the incentive calculation.  Nothing in the Plan, or arising as a
result of a Participant’s participation in the Plan, shall prevent the Company
from changing a Participant’s Annual Base Salary at any time based on such
factors as the Company in its sole discretion determines appropriate.


c.    Incentive Target Percentage is a percentage level of base salary
determined by the employee’s position except as otherwise approved by the
Compensation Committee.  These targets will be weighted by company and
individual performance, and will be set forth in an Incentive Target Percentage
Schedule for each Participant in substantially the form attached hereto as
Schedule A.


d.    Individual Performance Factor (“IPF”) is based upon the manager’s
evaluation of performance and contribution for the fiscal year.


e.    Company Performance Factor is based upon the Company achieving an
established worldwide revenue target and a worldwide earnings before interest,
taxes, depreciation and amortization (EBITDA) target per the 2009 operating plan
approved by the Board of Directors of the Company.  The applicable targets for
fiscal year 2009 can be amended by the Compensation Committee of the Board of
Directors at any time during the fiscal year.  Notwithstanding anything to the
contrary contained herein, the Compensation Committee has the discretion to
determine to pay less than the full amount (including to pay zero percent) of
the payout to which any Participant would otherwise be entitled, which
determination shall be based upon such factors as the Compensation Committee
determines appropriate (including without limitation as a result of the
Company’s or a Participant’s failing to achieve one or more objectives with
respect to the fiscal year).   When the Revenue and EBITDA percentages fall
between the stated percentages on the matrix, the Performance Factor will be
determined using a straight-line interpolation approach.  If the Company (a)
exceeds 120% of Revenue and/or 140% of EBITDA or (b) does not achieve 85% of
Revenue and/or 85% of EBITDA, the Company Performance Factor will be determined
using a straight-line extrapolation approach provided however that the Company
Performance factor may be modified at the sole discretion of the Compensation
Committee of the Board of Directors for any reason, including in the event that
such Company Performance is due to an extraordinary or exceptional circumstance.
 


Revenue as a %
     of Goal
120%    
.70
1.00
1.20
1.50
1.75
2.00
115%    
.70
1.00
1.18
1.44
1.68
1.94
110%    
.70
1.00
1.16
1.38
1.61
1.88
105%    
.70
1.00
1.14
1.32
1.54
1.82
100%    
.65
1.00
1.12
1.26
1.47
1.76
85%    
.50
0.90
1.10
1.20
1.40
1.70
 
85%
100%
110%
120%
130%
140%

 
                   EBITDA as a % of Goal

 
-  2  - 

--------------------------------------------------------------------------------

 
 
Example:         Company Performance
Actual Revenue is 110% of Goal
Actual EBITDA is 120% of Goal


Company Performance Factor = 1.38


f.    CEO Discretionary Evaluation:  With respect to each Participant other than
the CEO, (1) the “Company Performance Incentive” shall mean the Participant’s
Annual Base Salary times such Participant’s Incentive Target Percentage times
the Company Performance Factor times such Participant’s Company Performance
Weighting times such Participant’s Proration Factor; and (2) the “Individual
Performance Incentive” shall mean the Participant’s Annual Base Salary times
such Participant’s Incentive Target Percentage times such Participant’s
Individual Performance Weighting times such Participant’s Individual Performance
Factor times such Participant’s Proration Factor.  The “Individual Performance
Pool” shall mean the sum of the Individual Performance Incentives for all
Participants other than the CEO.


The CEO has the discretion to designate an “Actual Individual Performance Pool”
equal to up to three hundred percent (300%) of the Individual Performance
Pool.  Notwithstanding a Participant’s Individual Performance Factor, the CEO
has the discretion to allocate the Actual Individual Performance Pool among
Participants (other than the CEO) based on the CEO’s assessment of each
Participant’s individual performance.  For the avoidance of doubt, this means
that a Participant could receive a Company Performance Incentive payment but the
allocation of the Actual Individual Performance Pool could be greater than,
equal to or less than the Target Individual Performance Incentive for such
Participant. The CEO allocation must be approved by the Compensation Committee
prior to payment to Participants.


The Revenue Performance Factor for the Executive Vice President, WW Sales &
Services will be based on Revenue targets established by the Company.


g.    Discretionary CEO Incentive:   In addition to the target incentive for the
CEO set forth in Schedule A, the Compensation Committee may award to the CEO a
performance-based discretionary incentive equal to up to two hundred percent
(200%) of the CEO’s Annual Base Salary.


h.    Transfers and Terminations:  Any employee who is a participant in the Plan
and who transfers to a new position not governed by this Plan will be eligible
on a pro-rata basis for the applicable period and paid as defined by the
Plan.  Employees who transfer into the Plan from another plan will be subject to
proration as well, and consequently will be eligible to receive an incentive
payment based on their participation in this Plan during fiscal year 2009
applying the Proation Factors referred to below.  Payments from the Plan are
subject to reduction by advances, unearned commission advances, draws or
prorations and appropriate withholdings.  Any exceptions to the Plan must be in
writing and approved by the Compensation Committee.


A participant must be employed as of the day the bonus is paid to be eligible
for the year-end incentive.    No incentive shall be deemed earned until the
payment date.  If, prior to a payment date, an employee voluntarily resigns from
employment or the employee’s employment is terminated for cause, the employee
will not be eligible for any incentive payment.  If, prior to a payment date, an
employee is terminated by the Company for reasons other than for cause, the
Compensation Committee shall have absolute discretion to determine if the
employee will remain eligible to receive any bonus payment, which bonus payment,
if awarded, shall be prorated for the portion of the Plan Year during which
employee was employed by the Company.


i.    Proration Factor accounts for the number of calendar days during the
fiscal year that the employee is in the incentive-eligible position.  For
example, the proration factor for an employee who has been
 
-  3  -

--------------------------------------------------------------------------------


 
on the Plan the entire year will be 1.00.  For an employee who has been on the
plan for 6 months, the factor will be 0.50.  Employees in the following
situations will have a Proration Factor of less than 1.00:
 
·  
Participants in the Plan who transferred to a new position not covered by the
Plan

·  
Employees who transferred from one incentive-eligible position to another
incentive-eligible position.  Employees in this situation will have their
incentive prorated based on the length of time in each position.

·  
Employees who have been in the Plan less than 12 months (such as a new hire)

·  
Employees who have been on a leave of absence of any length during the fiscal
year

·  
Employees working less than the full time standard work week will receive an
incentive prorated according to the following schedule:

 
 Hours Worked
 Incentive Eligibility
Less than full time > half time as defined by standard work week
Prorated according to the average number of hours worked 
Less than half time of standard work week
Not incentive eligible 
 
 

 
Any modification to the above schedule must be approved by the Chief Executive
Officer, the Chief Financial Officer and EVP of Human Resources in advance of
the year end close date.




III.    PRACTICES AND PROCEDURES


a.    Procedure:


·  
A copy of the Plan will be made available to each participant.

·  
All incentive payments will be made after all required or elected withholdings
have been deducted.



b.    Governing Law:  This Plan is governed by the law of California and the
parties hereby submit to the exclusive jurisdiction of the County of Santa
Clara, California courts.


 
-  4  -

--------------------------------------------------------------------------------



SCHEDULE A


INCENTIVE TARGET PERCENTAGE SCHEDULE
 
 
 
 
 
 
 
 
Position
 
Target
Revenue
Performance
Company
Performance
Individual
Performance
         

 
        [Insert title, target and weighting of each factor for the Participant]
                                                                                                       
 
 
 
 
 

 



 
-  5  - 

--------------------------------------------------------------------------------

 
